FINAL OFFICE ACTION
I.  Introduction
A)	Patent Undergoing Reissue
This action addresses reissue of U.S. Patent No. 8,548,526 (the ‘526 patent), issued on October 01, 2013, and titled, “MULTIPLE-TRX PICO BASE STATION FOR PROVIDING IMPROVED WIRELESS CAPACITY AND CONVERAGE IN A BUILDING.” 
The ‘526 patent was based upon U.S. Application No. 12/367,449 ("the ‘449 Application or base application”), filed February 6, 2009. 

B)	Relevant Background
1.	Application for Reissue: On October 1, 2015 a reissue application was filed and assigned reissue application number 14/872,846 (“the ‘846 application or instant reissue application”).  
2.	AIA  Governance: Because the ‘846 application was filed on or after the September 16, 2012 AIA  rule changes, i.e. filed on October 1, 2015, the application will be examined under rule changes enacted under Leahy–Smith America Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
3.	Priority/Effective Filing Date: Based upon the Oct 2015 ADS the Examiner finds that the earliest priority claimed by the ‘846 Application is to U.S. Provisional Application 61/102,363 filed February 8, 2008. Accordingly the filed record indicates a priority data and effective filing date of February 8, 2008. 
4.	AIA  First Inventor to File (FITF): Because the effective filing date of this instant application is before March 16, 2013 the AIA  First Inventor to File (“AIA -FITF”) do not apply.  Accordingly the present application is being examined under the pre-AIA  first to invent provisions.
5.	Non Final Action: On December 15, 2020 the Office issued a Non Final Action (“Dec 2020 Non Final Action”).  Claims 1-21, 23-29 and 31-36 were pending.  Claims 1-6, 8-11, 20-21, 24-29 and 31-36 were rejected. Claims 13-19 and 23 were deemed allowable over the prior art.  Claims 7 and 12 were objected to as allowable over the prior art but dependent on a rejected based claim.   
6.	Applicant Response: On March 15, 2021 the Office received an Applicant response (“March 2021 Applicant Response”), including remarks (“March 2021 Remarks”). No claims were submitted in the March 20201 Applicant Response. Applicant only argued the outstanding rejections. 

II. Status of Claims 
A)	Claims Addressed by the Examiner in this Office Action
1.	Claims 1-21, 23-29 and 31-36 are pending (“Pending Claims”).
2.	Claims 22, 30 and 37 have been cancelled during this examination (“Cancelled Claims”)
3.	Claims 1-21, 23-29 and 31-36 are examined in this Office action (“Examined Claims”).

B)	Claim Status As a Result of This Non-Final Office Action
1.	Claims 8 and 20 are rejected under 35 U.S.C. § 112 second.
2.	Claims 24-29 and 31-36 are rejected under 35 U.S.C. § 103(a).
3.	Claims 1-21 and 23 are allowed over the prior art.  

III. Terms Applied
	1.	PHOSITA -	A Person Having Ordinary Skill in the Art
2.	BRI -	Broadest Reasonable Interpretation
3.	Original Application - The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history. See MPEP §1412.02.

IV. Acknowledgments 
1.	Broadening and Diligence: Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application filed within two years of issue of the ‘526 Patent. See Dec 2018 Inventor Declaration, at p. 1.  
2.	Patent Term: Based upon an updated review of the file record the Examiner finds that the Patent term has not expired. Additionally the Examiner finds that the file record indicates that the 3.5 year and 7.5 year maintenance fees have posted.  Accordingly the Patent term is still in effect. 
3.	Litigation Review: Based upon a review of statements in the Applicants Remarks, a USPTO Litigation Search, and an Examiner independent updated review of the file itself the Examiner finds that the ‘526 Patent is not involved in litigation. 
4.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, and updated review of the file record, and an updated review of the USPTO PTAB processing system the Examiner cannot locate any concurrent post grant proceedings involving the ‘526 Patent.

V. Statutes Applied In This Action
A)	35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


B)	35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


VI. Non Statutory Double Patenting
(Withdrawn)
Based upon Applicants March 20201 Remarks and the Examiners review of the claims as compared to the claims of the commonly owned or invented prior art, the double patent rejections are withdrawn.  See the section below entitled “Response to Arguments” for details regarding withdrawal of the rejections.  
 


VII. Analysis of Recapture
A)	The Examiner finds that the claims of this instant reissue application do not attempt to recapture subject matter surrendered during prosecution of the Original Application. For support the Examiner notes the following: 
1)	In the July 2019 Non Final Action, pp. 63-68, the Examiner identified surrendered generating limitations that were surrendered during prosecution of the Original Application. In the July 2019 Non Final Action, independent claims 1, 9, 13, 24 and 31 of this instant reissue application were found to be broader than the patented claims and the broadened aspects were found to be surrender generating limitations. Additionally those surrender generating limitations were found to not be materially narrowed.  See the surrender generating limitations SG1, SG2 and SG3 repeated below, and as written in the July 2019 Non Final Action pp. 63-68.  
SG1: “wherein the pico-base station is configure so that the wireless traffic is output by the  pico-base station at a power level less than one Watt,” (“SG1”) as in patented claim 1 lines 14-16, and patented claim 9 lines 10-12.
SG2: ““wherein the pico-base station is coupled to a distributed antenna system used to couple the pico-base station to a plurality of antennas; and wherein the distributed antenna system comprises a hub unit installed within a rack included in the server room and a plurality of remote antenna units located within the building, wherein the remote antenna units are located remotely from the hub unit and each of the plurality of antennas is coupled to at least one of the plurality of remote antenna units,” (“SG2”) as in patented claim 1 lines 20-26 and independent patented claim 13 lines 16-22.
SG3: “wherein the pico-base station is coupled to a distributed antenna system used to couple the pico-base station to a plurality of antennas; and wherein the distributed antenna system comprises a hub unit installed within a rack included in the server room and a plurality of remote antenna units located within the building, wherein the remote antenna units are located remotely from the hub unit and each of the plurality of antennas is coupled to at least one of the plurality of remote antenna units, and wherein the pico-base station is configured so that the wireless traffic is output by the pico-base station at a power of less than one watt” (“SG3”) as in patented claim 13 lines 18-27.

2)	In the Applicants Oct 2019 Response, Applicant argued that claims 1, 9 and 13 still retained part of the surrender generating limitations and thus were materially narrowed. In the Dec 2019 Final Action pp.9-15, the Examiner agreed and withdrew the recapture rejections of claim 1, 9 and 13. However the rejections of claim 24 and 31 were maintained.  
3)	In the Applicants Feb 2020 Response, Applicant argued that the addition of converters in the antenna units, within independent 24 and 31, directed the claims to an overlooked aspect that the Applicant could have claimed. Accordingly, those claims were not subject to violating 35 U.S.C. §251 due to recapture.  See the Feb 2020 Remarks, pp. 16-22.   In the Dec 2020 Non Final Action pp. 12-13, the Examiner agreed with Applicant’s position and withdrew the recapture rejections of claim 24 and 31. 

B)	Because the during prosecution of this instant reissue application the Applicant  amended independent claims 1, 9 and 13 to include matter related to the surrender generating limitations such that that claims are materially narrowed and the Applicant  amended independent claims 24 and 31 such that they are directed to an overlooked aspect, the Examiner finds that the claims no longer violate the recapture rule. 
Accordingly, the Examiner finds that the claims of this instant reissue application do not attempt to recapture subject matter surrendered during prosecution of the Original Application.
Accordingly the recapture rejection of the claims is withdrawn.    
   
VIII. Objection to Drawings
	The Drawings are objected to as not complying with 37 CFR§1.183, MPEP §608.02(d). For support the Examiner notes the following: 
a)	The drawings must show every feature of the invention specified in the claims. See MPEP 37 CFR §1.183, §608.02(d). 
b)	The Examiner has reviewed the claims and finds the following: 
The claims are product claims directed to systems for communication. Several of the claims apply the terms “converters.”  For example converters in the hub unit or converters in the antenna units. 
c)	The Examiner has reviewed the drawings and finds that no converters are shown.  
d)	Because 37 CFR§1.183, MPEP §608.02(d) require that every claimed feature be shown by the drawings and the drawings do not show the above described features the drawings are objected to as not complying with 37 CFR§1.183, MPEP §608.02(d).
IX. Claim Interpretation
In the March 2021 remarks Applicant disagrees with the applied sources for broadest reasonable interpretation and argues 35 U.S.C. §112 Sixth Paragraph based upon Linear Tech. Corp v. Impala Linear Corp., 379 F.3d at 1311 (Fed. Cir. 2004). However the Examiners finds that the following claim interpretation still applies and is carried forward. For support Examiners note the sources for BRI are simply one source for BRI. Additionally, Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015) overrules Linear Tech. Corp v. Impala Linear Corp., 379 F.3d at 1311 (Fed. Cir. 2004). See subsequent section entitled “Response or Arguments” for support of this position. Accordingly the Examiner finds the following: 
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	 'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Antenna: A device for transmitting, receiving or transmitting and receiving signals. Antenna’s come in all shapes and sizes. Their shape depends on the frequency of the signal.  Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998.
2.	Base Station: A wireless term. A base station is the fixed device that a mobile radio transceiver (transmitter/receiver) talks to talk to allow a person or mobile device to get connection to the landline phone network, public or private. Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998.
3.	Central Processing Unit:  "Abbreviated CPU. The computational and control unit of a computer; the device that interprets and executes instructions " Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.
4.	Circuit:  Any path that can carry electrical current. A combination of electrical components interconnected to perform a particular task. Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.2
5.	Converter: (1) A repeater that also converts from one media type to another, such as from fiber to copper. (2) A device used in RF distribution systems to convert from one frequency to another.  Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998.
6.	Enterprise Network: An enterprise wide network is one covering the whole corporation.  Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998.
7.	Hub: A point on a network where a bunch of circuits are connected. In local Area Networks, a hub is the core of a star as in ARCNET, StarLAN, Ethernet, and token ring. Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998.
8.	Microprocessor:  A central processing unit (CPU) on a single chip. Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994 
9.	Pico: 1: One Trillionth.  2: very small. Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994.
10.	Pico Base Station, as in claim 1, 9 and 13, 24 and 31: A term in the art denoting a local area base station that transmits at less than one Watt. A pico-base station is a smaller version of a standard base station applied, for example, inside office buildings, shopping centers, convention centers, and airports. See (a) the Mobile Communications Standard, i.e. ETSI TR 125 951 “Universal Mobile Telecommunication System, 3GPP TR 25.951, stating that the term pico-base station refers to a local area base station transmitting at less than 20dBm; and (b) Applicants statements in the June 2018 Remarks, pp. 19-20, 21-22, and 30-31 referencing US Pat. No. 8,548,526, at C1:L55-67, C2:L1-8 and C5:L5-35 i.e. the Base Patent under reissue in this instant reissue application, stating that the term pico-base station refers to a base station that transmits at a power of less than one watt. 
11.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994 
12.	Processor:  "1: one that processes 2. a: (1) a computer (2) The part of a computer system that operates on data – called also a central processing unit b : a computer program (as a compiler) that puts another program into a form acceptable to the computer " Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994 
13.	Rack: An equipment rack. In our industry, the standard equipment rack is 19 inches (48.26cm) wide at the front. Much equipment is designed to fit into a standard rack. A rack is typically made of aluminum or steel, onto which equipment is mounted. A rack is typically attached to a building ceiling or wall. Cables are laid in and fastened to the rack. Sometimes a rack is called a tray. What a rack is to equipment, sod a frame is to wiring.  Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998.
14.	Session Initiation Protocol (SIP): “A standard protocol for internet access allowing devices to connect to other devices or set up calls to other vices over the Internet for example to make voice over internet phone calls VOIP.” See Chou (US 2008/0304445) at Par [0021]; Grinshpun et al. (US 2009/0129296) at Par [0035]; and Dutta et al. (US 2008/0070573) at Par [0151], all describing Session Initiation Protocol as a protocol that allows devices to set up communications, such as voice over internet VOIP calls, over the internet.3     
15.	System: An organized assembly of equipment, personnel, procedures and other facilities designed to perform a specific function or set of functions.  Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998.
16.	Unit: "a piece or complex of apparatus serving to perform one particular function" Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994.

C) 	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following:
1)	Analysis of Claims 1-6, 9-10, 14-18, 21-23, 25, 28, 32 and 36:
The Examiner finds that claims 1-6, 9-10, 14-18, 21-23, 25, 28, 32 and 36 do not have any phrases that invoke 35 U.S.C. §112 6th Paragraph. For support of this position the Examiner notes the following: 
Claims 1-6, 9-10, 14-18, 21-23, 25, 28, 32 and 36 recite neither "step for" nor "means for," or a generic placeholder for "step for" nor "means for." Therefore claims 1-6, 9-10, 14-18, 21-23, 25, 28, 32 and 36 fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-6, 9-10, 14-18, 21-23, 25, 28, 32 and 36 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-6, 9-10, 14-18, 21-23, 25, 28, 32 and 36 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).

2)	Analysis of Claims 7, 8, 11-13, 19 and 20:
The Examiner finds that the following phrases, from claims 7, 8, 11-13, 19 and 20 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1:  “one or more circuits configured to control the multiple transceiver units and to enable the multiple transceiver units to communicate with the at least one public land mobile network; and perform at least a portion of call switching normally implemented in a mobile switching center,” as recited in claim 7 lines 2-7 (Functional Phrase #1 or FP#1).

Functional Phrase #2: “one or more circuits configured to establish sessions with devices that support the SIP protocol,” as recited in claim 8, lines 2-4 and claim 20 lines 2-4 (Functional Phrase #2 or FP#2).

Functional Phrase #3: “one or more circuits . . .  configured to perform at least some base station controller operations for the plurality of radio transceivers,” as recited in claim 11 lines 2-5 (Functional Phrase #3 or FP#3)

Functional Phrase #4:  “one or more circuits configured to control the multiple transceiver units and to enable the multiple transceiver units to communicate with the at least one public land mobile network; and perform at least a portion of call switching normally implemented in a mobile switching center.,” as recited in claim 12, lines 2-7 (Functional Phrase #4 or FP#4).

Functional Phrase #5:  “one or more circuits configured to control the multiple transceiver units and to enable the multiple transceiver units to communicate with the at least one public land mobile network; and perform at least a portion of call switching normally implemented in a mobile switching center.,” as recited in claim 13 lines 18-24 (Functional Phrase #5 or FP#5).

 Functional Phrase #6:  “one or more circuits are configured to perform at least a portion of call switching normally implemented in a mobile switching center using a private mobile switching center server and a private home location register for providing wireless service to local subscribers of the enterprise using the licensed radio frequency in connection with local mobile phone numbers,” as recited in claim 19 lines 2-6 (Functional Phrase #6 or FP#6).
a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1, #2, #3, #4, #5, and #6 do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not Functional Phrases #1, #2, #3, #4, #5, and #6 including the claimed “circuit configured to: [and perform the claimed functions],” is a generic placeholder for “means.”
First, within the claimed “circuit configured” phrase, (and construing the claim according to the required precepts of English grammar), ‘circuit’ is a noun while ‘one or more’ is an adjective modifying ‘circuit.’  Moreover and based upon a review of the entire Functional Phrases #1, #2, #3, #4, #5, and #6 the only structural noun4 in the entire Functional Phrases #1, #2, #3, #4, #5, and #6 is ‘circuit.’  In other words, although there may be other nouns within the phrase (e.g. “transceiver” and “network” for example in line 3 and 5 of FP#1), these other nouns within Functional Phrases #1, #2, #3, #4, #5, and #6 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘circuit.’
Second, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “circuit” denotes sufficient structure to perform the claimed function.  From review of the ‘526 Patent specification, the Examiner finds that the specification simply repeats the term “circuit,” for example in C29:L20-47 references circuits such as application specific integrated circuits ASIC. Accordingly the specification does not identify the term “circuit,” as formed from any particular type of device, rather the specification states that the phrase refers to a standard processor requiring something more to implement the function.  Accordingly from review of the specification the Examiner finds that a PHOSITA understands that a circuit such as an (ASIC) (by themselves), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “circuit,” has achieved recognition as noun denoting structure.  Based upon a review of these dictionaries, the Examiner is unable to locate sufficient evidence that “circuit,” has achieved recognition as a noun denoting structure for performing the claimed function. For example, see Examiner Sources for BRI above “Section X (B), titled “sources for broadest reasonable interpretation”, showing that “circuit,” is simply a term representing a general path or potentially a combination of electrical components. Additionally, as shown by the dictionaries the term circuit has become known to represents the function of carrying electrical current with intent of a particular task. However as noted above no specific function, as in the functional phrases above, is connoted by the phrase “circuit.” Accordingly, the Examiner finds that A PHOSITA understands that a circuit such as a general path or combination of electrical components does not refer to a device with a particular function and therefore cannot perform the entire claim function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “circuit,” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “circuit,” has an art-recognized structure to perform the claimed function. For example, Kolor, U.S. 2007/0177577 shows at Par [0013] [0040] refers to a circuit as a general communication line such as part of a T1 Trunk. However a PHOSITA understands that general communication line such as part of a T1 Trunk does not have the claimed function, and cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrase “circuit,” as set forth in Functional Phrases #1, #2, #3, #4, #5, and #6 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “circuit,” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrases #1, #2, #3, #4, #5, and #6 meet invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).

Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrases #1, #2, #3, #4, #5, and #6 are as follows:  

Function of Functional Phrase #1:  “one or more circuits configured to control the multiple transceiver units and to enable the multiple transceiver units to communicate with the at least one public land mobile network; and perform at least a portion of call switching normally implemented in a mobile switching center.” 

Function of Functional Phrase #2: “one or more circuits configured to establish sessions with devices that support the SIP protocol.” 

Function of Functional Phrase #3: “one or more circuits . . .  configured to perform at least some base station controller operations for the plurality of radio transceivers.” 
Function of Functional Phrase #4:  “one or more circuits configured to control the multiple transceiver units and to enable the multiple transceiver units to communicate with the at least one public land mobile network; and perform at least a portion of call switching normally implemented in a mobile switching center.”

Function of Functional Phrase #5:  “one or more circuits configured to control the multiple transceiver units and to enable the multiple transceiver units to communicate with the at least one public land mobile network; and perform at least a portion of call switching normally implemented in a mobile switching center.”

 Function of Functional Phrase #6:  “one or more circuits are configured to perform at least a portion of call switching normally implemented in a mobile switching center using a private mobile switching center server and a private home location register for providing wireless service to local subscribers of the enterprise using the licensed radio frequency in connection with local mobile phone numbers.” 

Because Functional Phrases #1, #2, #3, #4, #5, and #6 include the function expressly noted above, the Examiner concludes that Functional Phrases #1, #2, #3, #4, #5, and #6 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing these functions, the functions within Functional Phrases #1, #2, #3, #4, #5, and #6 will have their ordinary and accustomed meaning.
c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrases #1, #2, #3, #4, #5, and #6, the Examiner finds that Functional Phrases #1, #2, #3, #4, #5, and #6 do not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrases #1, #2, #3, #4, #5, and #6.   In fact, the Examiner finds that Functional Phrases #1, #2, #3, #4, #5, and #6 recite very little structure (if any) for performing the claimed function.
Because Functional Phrases #1, #2, #3, #4, #5, and #6 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrases #1, #2, #3, #4, #5, and #6 meet invocation Prong (C).
Because Functional Phrases #1, #2, #3, #4, #5, and #6 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrases #1, #2, #3, #4, #5, and #6 invoke § 112 ¶.
d)	Corresponding Structure for Functional Phrases #1, #2, #3, #4, #5, and #6.
For Functional Phrases #1, #4, #5, and #6:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrases #1, #4, #5, and #6 is a general purpose processor e.g. a microprocessor or a special purpose processor e.g. an application specific integrated circuit (ASIC) accessing memory holding instructions (See ‘526 patent, at C29:L20-48, C9:L19-33 and C10:L25-46).  The memory holding instructions generally described as processing calls for mobile devices communicating with the pico-base station (‘526 patent C10:L48-57) by performing the steps of: (1) access home location registers “HLR” and visitor location registers “VLR” to determine mobile devices communicating with the pico-base station (‘526 patent C11:L25-50); (2) control the pico-base station transceivers to connect calls between devices determined to be communicating with the pico-base station (‘526 patent C10:L47-50); (3) interact with public MSC’s of the public switch telephone network “PSTN” to determine devices within the PSTN (‘526 patent C11:L35-40); (4) control the pico-base station transceivers to connect calls between a device communicating with the pico-base station and a device within the PSTN (‘526 patent C9:L19-33 C11:L25-50); (5) monitor calls for handover between the pico-base station and the PSTN (‘526 patent C11:L10-25); and (6) provide supplemental services to mobile stations communicating with the pico-base station (‘526 patent C11:L60-67 and C12:L1-6).  
The processor is thereby a specialized programmed processor operating according to the instructions. 
For Functional Phrase #2:  The Examiner finds insufficient evidence that the ‘526 Patent specification sets forth an adequate disclosure showing what is meant by Functional Phrase #2 by sufficient linking a corresponding structure to Functional Phrase #2. The best the Examiner can find is that the specification calls out an SIP agent (See for example, Figure 4, item 452 of the ‘526 Patent.) and that the specification describes this agent as enabling SIP protocol to be established (See ‘526 Patent at C10:L65-67 to C11:L1-18.).   However the Examine finds insufficient evidence of any algorithm that would realize the function of Functional Phrase #2. 
For Functional Phrases #3:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrases #3, is a general purpose processor e.g. a microprocessor or a special purpose processor e.g. an application specific integrated circuit (ASIC) accessing memory holding instructions (See ‘526 patent, at C29:L20-48, C9:L19-33 and C10:L25-46).  The memory holding instructions generally described as performing base station controller of determining calls are for the building and connecting the calls via the transceivers and the control of the transceivers and connecting calls to the transceivers (‘526 patent C9:L44-61).

3)	Analysis of Claims 24, 27, 29, 31 and 34:
The Examiner finds that the following phrases, from claims 24, 27, 29, 31 and 34 do not invoke 35 U.S.C. §112 sixth paragraph.  The Examiner finds that the term converters as in the following functional phrases represents sufficient structure to a PHOSITA to perform the associated function. Accordingly the phrases fail prong “A” and “C” of the the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  See MPEP 2181. 
For support of this conclusion the Examiner notes the following: 
First claims 24, 27, 29, 31 and 34 recite: 

Functional Phrase #7: “one or more converters configured to convert the downstream wireless traffic from the first form to a second form,” as recited in claims 24 lines 17-20 (Functional Phrase #7 or FP#7).  

Functional Phrase #8: “one or more converters configured to convert the downstream wireless traffic output by the pico-base station to the first form,” as recited in claims 27 lines 4-5 (Functional Phrase #8 or FP#8).  

Functional Phrase #9: “one or more converters configured to convert the upstream wireless traffic from the second form to the first form,” as recited in claims 29 lines 3-4 (Functional Phrase #9 or FP#9).  

Functional Phrase #10: “one or more converters configured to convert the upstream wireless traffic from the first form to a second form,” as recited in claims 31 lines 17-20 (Functional Phrase #10 or FP#10).  

Functional Phrase #11: “one or more converters configured to convert the downstream wireless traffic from the second form to the first form,” as recited in claims 34 lines 4-6 (Functional Phrase #11 or FP#11).  

Functional Phrase #12: “one or more converters configured to convert the downstream wireless traffic output by the pico-base station to the second form,” as recited in claims 35 lines 4-5 (Functional Phrase #12 or FP#12).  

Second, the Examiner has reviewed the specification of the ‘526 patent and concludes that the specification provides a description sufficient to inform a PHOSITA that the term “converters,” (alone) refers to frequency converters or potentially analog to digital converters optional converters or other types of converters within those general class.  Thus is sufficient structure to perform the entire claimed function. See ‘526 Patent at C6:L46-58 and C7:L5-21. Those sections describe the antenna units that include the converters and receive signals from the pico-base station and convert electronic signals between IF frequencies and RF frequencies. Additionally the ‘526 patent at section C8:L1-6 only describes the signal transport “forms” as analog RF form, analog IF form, analog baseband form, digitized RF form, digitized IF form, and digitized baseband form. Because those sections describe the conversions as frequency conversions from intermediate frequency (IF) to radio frequency (RF) and because those sections describe the forms as analog, digital IF, base band (lower frequency), IF or RF (higher frequencies), the Examiner concludes the specification describes the converters any type of structure that somehow converters a signal. Accordingly things know to a PHOSITA. 
Second, the Examiner has reviewed the ‘526 patent specification in light of the Applicants March 2021 Remarks, pp.18-19 and finds that Applicant argues that converters can be interpreted broader than described in the specification, for example based upon the plain meaning of the word conversion. Therefore Applicant argues that there is no particular meaning only the meaning of some type of conversion. As noted above, the Examiner finds insufficient evidence of any lexicographic definitions. Accordingly based upon the specification and the Applicants remarks the Examiner agrees and finds that the conversions or converters as claimed cover in scope any type of conversion.  
Third, and in addition to the above evidence, the Examiner has reviewed subject matter specific dictionaries for evidence to establish that the term “converters,” has achieved recognition as noun denoting structure.  Based upon a review of these dictionaries, the Examiner finds that a “converters” refers to a device that converts from electrical to optical or from one frequency to another, thus the term “converters,” in the art is referring to a frequency converter or electrical/optical converter. For example, see Examiner Sources for BRI above “Section X (B), titled “sources for broadest reasonable interpretation”, showing that “converters,” refers to a repeater that also converts from one media type to another, such as from fiber to copper or a device used in RF distribution systems to convert from one frequency to another frequency. 
Finally, the Examiner has reviewed the prior art. Scheinert (U.S. 2009/0005096) at Par [0022] Par [0032] and Oren et al. (2008/0232305) at Par [0019] to Par [0022] are discussing distributed antenna systems for buildings similar to the claims of this instant reissue application. Both Scheinert and Oren discuss converters in context of these systems as either of frequency converters or electrical to optical converters.     
However, because the phrase converters applied in the specification, is not a lexicographic definition, and Applicant argues that converters does not have a particular meaning, and the subject matter dictionaries and prior art give examples of converters, the Examiner finds that based upon context of the claims the meanings in the dictionaries, and in the prior art is simply one reasonable interpretation, however, provides enough information for a PHOSITA to determine what scope phrases are directed to.   
Because the term converters as claimed is not lexicographically defined however the specification, prior art, dictionaries and Applicants Remarks indicate classes of structures that can perform the functions the Examiner finds Functional Phrases #7, #8, #9, #10, #11, and #12 fails invocation Prong (A) and Prong (C).

d)	Interpretation of Structure for Functional Phrases #7, #8, #9, #10, #11, and #12
Because Functional Phrases #7, #8, #9, #10, #11, and #12 do not invoke 35 U.S.C. §112 Sixth Paragraph, i.e. the Examiner finds that based upon the analysis above and review of the ‘526 patent specification and Applicants remarks the Functional Phrases #7, #8, #9, #10, #11, and #12, covers only in scope any type of conversion, e.g. frequency conversion, electrical to RF, electrical to optical, analog to digital, replicated e.g. repeated. Accordingly the entire Functional Phrases #7, #8, #9, #10, #11, and #12 will be interpreted for purposes of applying prior art as some reasonable interpretation as some conversion of the signals. 

4)	Analysis of Claims 2-6, 10, 14-18, 21, 23, 25, 26, 28, 32, 33, and 36:
The Examiner finds that dependent claims 2-6, 10, 14-18, 21, 23, 25, 26, 28, 32, 33, and 36 do not invoke 112 sixth paragraph. For example they do not recite means for or step for and do not appear to have generic place holders for means for or step for. Additionally the Examiner finds that dependent claims 2-6, 10, 14-18, 21, 23, 25, 26, 28, 32, 33, and 36 do not alter any of the phrases, discussed above, such that those phrases would not be governed by 35 U.S.C. 112 Sixth Paragraph.   

E)	Conclusion Claim Interpretation 
Accordingly for the language and terms addressed above, the interpretations will be applied in the remainder of this office action as follows:  
For the pending and examined claims the Examiner finds that the Applicant is not his own lexicographer. 
In addition, based upon the Examiners’ findings above the Examiner concludes that the functional phrases identified above, invoke 35 U.S.C. §112, 6th paragraph. Accordingly those claimed phrases are interpreted based upon the corresponding structures, if any, outlined above.  
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
Because the Applicant is not his own lexicographer and where claim terms and phrases are not interpreted as invoking 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

X. Rejections §112 Second Paragraph
Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner takes this position as follows: 
1.	Regarding claims 8 and 20: Claims 8 and 20 include Functional Phrase #2 that invokes 35 U.S.C. §112 sixth paragraph. As noted above the Examiner finds insufficient evidence that the specification clearly links a corresponding structure to Functional Phrase #2. The best the Examiner can find is that the specification calls out an SIP agent (See for example, Figure 4, item 452 of the ‘526 Patent.). Additionally, the specification describes the SIP agent as enabling SIP protocol to be established (See ‘526 Patent at C10:L65-67 to C11:L1-18.).   However the Examine finds insufficient evidence that the specification links a structure or any algorithm that would realize the function of Functional Phrase #2.
Because there is insufficient evidence of a corresponding structure for Functional Phrases #2, and claims 8 and 20 are product claims, Functional Phrases #2 covers in scope all structures that can realize the claimed function even those not possessed by the Applicant or discovered yet. In other words the claimed phrases are not confined in scope to any particular class/genus of structures particularly pointing out and distinctly claiming the invention. See MPEP §§2173.04, 2173.05 (G) and MPEP §2181 (II). 
Because the language describes all configurations a PHOSITA cannot reasonably determine what additional structures, if any, are required by Functional Phrases #2. Accordingly a PHOSITA cannot reasonably determine the scope of the claims therefore claims 8 and 20 are indefinite. 
For examination purposes Functional Phrase #2 will be interpreted as reading upon any structure capable of achieving the function, e.g., a pico-base station with controller connected to an antenna system for calls to mobiles and connected to a PSTN or PLMN with circuit or packet connections.

XI. Compact Prosecution 
The Examiners find that because the claims 8 and 20 are indefinite under 35 U.S.C. §112(2nd ¶) as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible in the following art rejections.  

XII. Rejections Based Upon Prior Art
A)	Claims 24-29 and 31-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2001/0046840, incorporating by reference US 5,898,683 to Matsumoto) in view of Kolor et al. (US 2007/0177) and Oren et al. (2008/0232305) with support for inherency from Jaakkola (U.S. 6,356,537). 
  
1)	Regarding claim 24:  Kim discloses a system (Figure 1 and Figure 2 reprinted below) providing wireless coverage and capacity for at least one public land mobile network within a building (See Kim at Par [0005] [0006] [0017] [0019] reprinted below, discussing applying the system of Figure 2, in situations when a mobile network needs to expand coverage to areas such as in building pico-cells shown in figure 1). Kim discloses a pico-base station comprising multiple transceiver units, wherein the pico-base station is installed in the building (See Kim at Par [0017] [0019], below, discussing that the pico-base stations as described in Figure 2 has multiple transceivers. Kim also discusses and shows that the pico-base stations are in a building room, such as basement Figure 1). 

    PNG
    media_image1.png
    359
    287
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    415
    290
    media_image2.png
    Greyscale

  -  Kim (US 2001/0046840), Figure 1.             -  Kim Figure 2.  
     
    PNG
    media_image3.png
    297
    279
    media_image3.png
    Greyscale
            
    PNG
    media_image4.png
    295
    248
    media_image4.png
    Greyscale

Kim, Par [0005] [0006]. 			-   Kim Par [0017] [0019]
Kim discloses a plurality of distributed antenna units located within the building, wherein the distributed antenna units are located remotely from the pico-base station, each distributed antenna unit associated with at least one antenna (See Kim at Par [0024] reprinted below and Kim ANTENNAS Figure 1 on each floor of a building, and corresponding antennas near repeaters 240, Figure 2, are also on the building floors. Accordingly remote from the pico-base station).  
   
    PNG
    media_image5.png
    313
    277
    media_image5.png
    Greyscale
            
    PNG
    media_image6.png
    341
    249
    media_image6.png
    Greyscale

	-  Kim Par [0022] [0023].				-  Kim Par [0024] [0025] [0026]
Kim discloses wherein the pico-base station is communicatively coupled to the at least one public land mobile network (Inherent: See Kim Figure 2 above Par [0019] [0022] above and Kim Par [0007] above. In Par [0007] above Kim incorporates by reference U.S. Pat. No. 5,898,683, to Matsumoto. Matsumoto discloses Figure 3 reprinted above. Kim in Par [0019] [0022] states that the pico-base station has a controller, e.g. B/CU 220.  Matsumoto shows a base station controller CPU card with an interface “X.25 SS7, connected to the public cellular network. In addition Kim a Par [0005] states that the pico-cell is an expansion of the public land mobile network coverage “PLMN.”).  Kim discloses wherein the pico-base station is configured to output downstream wireless traffic at a power level less than one Watt (Kim is explicitly describing a “pico-base station,” with multiple transceivers.  See Par [0006], [0019] and Par [0020] above. The phrase “pico-base station,” is a term of art meaning a base station configured to output wireless traffic at a power level of less than one Watt. See the section above entitles “Sources for Broadest Reasonable Interpretation,” showing that a pico-base station is defined by the mobile communication standard and the Applicants own definition as a regular base station with power output of less than one Watt).  Kim discloses wherein each of the plurality of distributed antenna units is communicatively coupled to the pico-base station using one or more cables (Unit 230, RF COAXIAL CABLE, items 240, 260, Figure 2 above). 
		a)	As noted above the Examiner takes the position that Kim inherently discloses the pico-base station communicatively coupled to the public land mobile network, because Kim discusses a pico-base station controller incorporates by reference Matsumoto US 5,898,683, showing a communicative coupling of a base station controller in a micro cell to a public cellular network. However if wherein the pico-base station is communicatively coupled to the at least one public land mobile network is not inherently disclosed by Kim, that feature is shown by Kolor.  
	Kolor discloses pico-cell base station communicatively coupled to at least one public land mobile network (See Kolor Figure 1B, Figure 6, Par [0035] and Par [0064] reprinted above where Kolor shows the pico-base stations connected by the pico-base station controller to the MSC of a public mobile network. In addition in Figure 6, Kolor shows another version of the connection).  
b)	Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the pico-base station of Kim, as taught by Kolor. 
c)	Teaching-Suggestion:	A person of ordinary skill in the art would have been motivated to add a communicative coupling from the Pico-Base Station to the public mobile system because: (1) Kim at Par [0006] cites a need to expand coverage of the public system to compensate for signal deterioration inside buildings and Kolor is suggesting a more efficient way to connect a pico-base station to a public switch phone network, as discussed by Kolor (C1:L23-41 and C2:L1-11); (2) Matsumoto U.S. 5,898,683 shows additional support for the modification, where in C2:L29-41, Matsumoto states the desire to add smaller cells to the standard public system to cover areas in buildings; (3) the ‘526 patent being examined for reissue in this instant proceeding states, at C1:L62-67, that it is desirable to have a connection from a pico-base station to the PLMN.  
d)	KSR: Rationale C.  The proposed modification of Kim’s teaching of a pico-base station with inventive capability discloses by Kolor is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Kim, with Matsumoto incorporated by reference, shows a base station controller of a pico-base station connected to a public system (See discussion above).  Accordingly Kim discloses a base system with the necessary interface. The Examiner finds that one skilled in the art could apply the improved connection to the public land mobile system shown by Kolor, in the same way to the base device knowing because the references themselves show that PHOSITA at the time of the invention had the necessary skill set in pico-base stations and connections to public land mobile systems to make the modification and achieve predictable results. 
e)	Kim does not specifically disclose wherein the system is configured to distribute the downstream wireless traffic output by the pico-base station to the distributed antenna units in a first form; and wherein each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the first form to a second form, wherein the downstream wireless traffic is radiated from the antennas in the second form.
f)	In related art, Oren is teaching a distributed antenna system 100, Figure 1 above.  Oren teaches wherein the system is configured to distribute the downstream wireless traffic output by the pico-base station to the distributed antenna units in a first form (See Oren at Par [0017] to [021] and Par [0031] to [0033], describing a distributed antenna system including a co-located RIU/ BU Par [0021] that connected to a Base Station, with frequency and optical converters, not shown, to distributed coax or optical cabling for distribution signals to antenna units on floors of a building, Par [0020]). Oren further teaches wherein each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the first form to a second form, wherein the downstream wireless traffic is radiated from the antennas in the second form (See Oren at Par [0020] [0025] [0026], discussing remote antenna units on floors of a building that up-convert and down-convert signals transmitted and received at the antenna’s 164a, 166a). 
g)	Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the pico-base station of Kim, as taught by Oren. 
h)	Teaching-Suggestion: A person of ordinary skill in the art would have been motivated to add converters between the pico-base station and the antenna units because: (1) Kim at Par [0006] cites a need to expand coverage of the public system to compensate for signal deterioration inside buildings and Oren is suggesting that distributed antenna systems (DAS) such as discussed by Kim, (See Oren Par [0004] discussing DAS) need to have signal converters added to them to accommodate the latest standards such as WiFi (Oren Par [0005]).  
i)	KSR: Rationale C.   The proposed modification of Kim’s teaching of a pico-base station having a distributed antenna system (DAS) with inventive capability discloses by Orent is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Kim, shows an in building communication system with pico-base station (111, Figure 1, 200 Figure 2) using a distributed antenna system (antennas 117, Figure 1 on floors of building) with hub (230, Figure 2) connected to the transceivers of the base and the remote antenna units (See discussion above).  Accordingly Kim discloses a base system with the necessary interfaces hubs and antenna units. The Examiner finds that one skilled in the art could apply the converters in the hubs and antenna units as shown by Oren, with reasonable expectation of success because Oren is also showing a distribute antenna system with hubs and remote antenna units thus showing that a PHOSITA at the time of the invention had the necessary skill set to add converters in the hubs and antenna units and achieve predictable results.
2)	Regarding claim 31:  Kim discloses a system (Figure 1 and Figure 2 reprinted above) providing wireless coverage and capacity for at least one public land mobile network within a building (See Kim at Par [0005] [0006] [0017] [0019] reprinted above discussing applying the system of Figure 2, in situations when a mobile network needs to expand coverage to areas such as in building pico-cells shown in figure 1, above). Kim discloses a pico-base station comprising multiple transceiver units, wherein the pico-base station is installed in the building (See Kim at Par [0017] [0019] above discussing that the pico-base stations as described in Figure 2 has multiple transceivers. Kim also discusses and shows that the pico-base stations are in a building room, such as basement Figure 1). Kim discloses a plurality of distributed antenna units located within the building, wherein the distributed antenna units are located remotely from the pico-base station, each distributed antenna unit associated with at least one antenna (See Kim at Par [0024] reprinted above and Kim ANTENNAS Figure 1 on each floor of a building, and corresponding antennas near repeaters 240, Figure 2, are also on the building floors. Accordingly remote from the pico-base station). Kim discloses wherein the pico-base station is communicatively coupled to the at least one public land mobile network (Inherent: See Kim Figure 2 above Par [0019] [0022] above and Kim Par [0007] above. In Par [0007] above Kim incorporates by reference U.S. Pat. No. 5,898,683, to Matsumoto. Matsumoto discloses Figure 3 reprinted above. For support of inherency the Examiner notes that Kim in Par [0019] [0022] states that the pico-base station has a controller, e.g. B/CU 220 and U.S. Pat. No. 5,898,683 shows a base station controller CPU card with an interface “X.25 SS7, connected to the public cellular network. In addition Kim a Par [0005] states that the pico-cell is an expansion of the public land mobile network coverage “PLMN.” Because Kim states that the system if for expansion of coverage of the PLMN, shows a controller card, and shows via incorporation by reference a PLMN connected to the controller card, the Examiner finds that Kim inherently shows the pico-base station communicatively coupled to a public mobile network). Kim discloses wherein the pico-base station is configured to output downstream wireless traffic at a power level less than one Watt (Kim is explicitly describing a “pico-base station,” with multiple transceivers.  See Par [0006], [0019] and Par [0020] above. The phrase “pico-base station,” is a term of art meaning a base station configured to output wireless traffic at a power level of less than one Watt. See the section above entitles “Sources for Broadest Reasonable Interpretation,” showing that a pico-base station is defined by the mobile communication standard and the Applicants own definition as a regular base station with power output of less than one Watt).  Kim discloses wherein each of the plurality of distributed antenna units is communicatively coupled to the pico-base station using one or more cables; (Unit 230, RF COAXIAL CABLE, items 240, 260, Figure 2 above). 
	As noted above the Examiner takes the position that Kim inherently discloses the pico-base station communicatively coupled to the public land mobile network, because Kim discusses a pico-base station controller incorporates by US 5,898,683, to Matsumoto showing a communicative coupling of a base station controller in a micro cell to a public cellular network. However if wherein the pico-base station is communicatively coupled to the at least one public land mobile network is not inherently disclosed by Kim, incorporating Matsumoto by reference, that feature is shown by Kolor.  
	Kolor discloses pico-cell base station communicatively coupled to at least one public land mobile network (See Kolor Figure 1B, Figure 6, Par [0035] and Par [0064] reprinted above where Kolor shows the pico-base stations connected by the pico-base station controller to the MSC of a public mobile network. In addition in Figure 6, Kolor shows another version of the connection). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the pico-base station of Kim, as taught by Kolor. 
Teaching-Suggestion: 
A person of ordinary skill in the art would have been motivated to add a communicative coupling from the Pico-Base Station to the public mobile system because: (1) Kim at Par [0006] cites a need to expand coverage of the public system to compensate for signal deterioration inside buildings and Kolor is suggesting a more efficient way to connect a pico-base station to a public switch phone network, as discussed by Kolor (C1:L23-41 and C2:L1-11); (2) Matsumoto U.S. 5,898,683 shows additional support for the modification, where in C2:L29-41, Matsumoto states the desire to add smaller cells to the standard public system to cover areas in buildings; (3) the ‘526 patent being examined for reissue in this instant proceeding states, at C1:L62-67, that it is desirable to have a connection from a pico-base station to the PLMN.  


KSR: Rationale C. 
The proposed modification of Kim’s teaching of a pico-base station with inventive capability discloses by Kolor is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Kim, with Matsumoto incorporated by reference, shows a base station controller of a pico-base station connected to a public system (See discussion above).  Accordingly Kim discloses a base system with the necessary interface. The Examiner finds that one skilled in the art could apply the improved connection to the public land mobile system shown by Kolor, in the same way to the base device knowing because the references themselves show that PHOSITA at the time of the invention had the necessary skill set in pico-base stations and connections to public land mobile systems to make the modification and achieve predictable results. 
Kim does not specifically disclose wherein each distributed antenna unit is configured to receive upstream wireless traffic in a first form; and wherein each of the distributed antenna units includes one or more converters configured to convert the upstream wireless traffic from the first form to a second form, wherein each of the distributed antenna units is configured to provide the upstream wireless traffic to the pico-base station in the second form.
In related art, Oren is teaching a distributed antenna system 100, Figure 1 above.  Oren teaches wherein each distributed antenna unit is configured to receive upstream wireless traffic in a first form; and wherein each of the distributed antenna units includes one or more converters configured to convert the upstream wireless traffic from the first form to a second form (See Oren at Par [0020] [0025] [0026], discussing remote antenna units on floors of a building that up-convert and down-convert signals transmitted and received at the antenna’s 164a, 166a). Oren further teaches wherein each of the distributed antenna units is configured to provide the upstream wireless traffic to the pico-base station in the second form (See Oren at Par [0017] to [021] and Par [0031] to [0033], describing a distributed antenna system including a co-located RIU/ BU Par [0021] that connected to a Base Station, with frequency and optical converters, not shown, to distributed coax or optical cabling for distribution signals to antenna units on floors of a building, Par [0020]). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the pico-base station of Kim, as taught by Oren. 
Teaching-Suggestion: 
A person of ordinary skill in the art would have been motivated to add converters between the pico-base station and the antenna units because: (1) Kim at Par [0006] cites a need to expand coverage of the public system to compensate for signal deterioration inside buildings and Oren is suggesting that distributed antenna systems (DAS) such as discussed by Kim, (See Oren Par [0004] discussing DAS) need to have signal converters added to them to accommodate the latest standards such as WiFi (Oren Par [0005]).  
KSR: Rationale C. 
The proposed modification of Kim’s teaching of a pico-base station having a distributed antenna system (DAS) with inventive capability discloses by Orent is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Kim, shows an in building communication system with pico-base station (111, Figure 1, 200 Figure 2) using a distributed antenna system (antennas 117, Figure 1 on floors of building) with hub (230, Figure 2) connected to the transceivers of the base and the remote antenna units (See discussion above).  Accordingly Kim discloses a base system with the necessary interfaces hubs and antenna units. The Examiner finds that one skilled in the art could apply the converters in the hubs and antenna units as shown by Oren, with reasonable expectation of success because Oren is also showing a distribute antenna system with hubs and remote antenna units thus showing that a PHOSITA at the time of the invention had the necessary skill set to add converters in the hubs and antenna units and achieve predictable results.
Regarding claims 25 and 32: Kim combined with Kolor and Oren with support of Jaakkola discloses the system of claims 24 and 31, wherein the pico-base station is installed in a rack (Inherent: See Kim and Kolor above showing base stations and hubs used in building with communication circuits necessarily on circuit cards. See also Oren Figure 1, showing square units for each device, thus a rack.). 
Support For Inherency: To support the §103 rejection noted directly above, i.e., Kim in view of Kolor, the Examiner has used Jaakkola (U.S. 6,356,537) in a minor capacity to show the inherent feature having circuits installed in rack mountable shapes.  In more detail:  
Kim shows a base station communicatively coupled to a hub, with the hubs/combiners circuits 234, 236, within a cable front end unit 230 installed in a building. Jaakkola is also discussing base station system and shows that the base station systems 14 figure 2 are rack mounted circuit cards connected to peripheral equipment hub cards 52, Figure 4 also installed in racks, thus rack mountable shapes (See Jaakkola C4:L7-33, discussing the rack mounted base stations cards and hub cards communicatively connected to a base station).
 Regarding claims 26 and 33: Kim combined with Kolor and Oren disclose the system of claim 24, and 31 wherein the first form of the downstream wireless traffic comprises at least one of: an analog radio frequency form, analog intermediate frequency form, analog baseband form, digital radio frequency form, digital intermediate frequency form, and digital baseband form and wherein the second form of the upstream wireless traffic comprises at least one of: an analog radio frequency form, analog intermediate frequency form, analog baseband form, digital radio frequency form, digital intermediate frequency form, and digital baseband form  (See, Kim Par [0026], discussing radiation from the antenna’s.  See Oren at Figure 1, antenna 264 and Par [0024] discussing downlink and uplink signals at the antenna and up-converters and down converters in the antennas). 
Regarding claims 27: Kim combined with Kolor and Oren disclose the system of claim 24 and 34 further comprising a hub unit communicatively coupled to the distributed antenna units, wherein the hub unit is a separate component than the pico-base station and co-located with the pico-base station, wherein the hub unit includes one or more converters configured to convert the downstream wireless traffic output by the pico-base station to the first form (See Oren at Par [0017] to [021] and Par [0031] to [0033],  and Figure 1, describing a distributed antenna system including a co-located RIU/ BU Par [0021] that connected to a Base Station, with frequency and optical converters, not shown converting upstream and downstream wireless traffic to different forms.).
Regarding claim 28: Kim combined with Kolor and Oren discloses the system of claim 27, wherein the pico-base station and hub are in a common chassis (See Kim and Kolor above showing base stations and hubs used in building with communication circuits necessarily on circuit cards. See also Oren Figure 1, showing square units for each device, thus a rack. See also Oren at Par [0021] discussing that the units can be co-located.). 
Regarding claims 29: Kim combined with Kolor and Oren disclose the system of claim 24, wherein each distributed antenna unit is configured to receive upstream wireless traffic in the second form; and wherein each of the distributed antenna units includes one or more converters configured to convert the upstream wireless traffic from the second form to the first form, wherein the upstream wireless traffic is distributed to the pico-base station from each of the distributed antenna units in the first form (See Oren at Par [0017] to [021] and Par [0031] to [0033],  and Figure 1, describing a distributed antenna system including a co-located RIU/ BU Par [0021] that connected to a Base Station, with frequency and optical converters, not shown converting upstream and downstream wireless traffic).
Regarding claim 34: Kim combined with Kolor and Oren disclose the system of claim 31, wherein the system is configured to distribute downstream wireless traffic output by the pico-base station to the distributed antenna units in the second form; and wherein each of the distributed antenna units includes one or more converters configured to convert the downstream wireless traffic from the second form to the first form, wherein the downstream wireless traffic output by the pico-base station is radiated from the antennas in a first form (See Oren at Par [0017] to [021] and Par [0031] to [0033],  and Figure 1, describing a distributed antenna system including a co-located RIU/ BU Par [0021] that connected to a Base Station, with frequency and optical converters, not shown converting upstream and downstream wireless traffic).
Regarding claim 35: Kim combined with Kolor and Oren disclose the system of claim 34 further comprising a hub unit communicatively coupled to the distributed antenna units, wherein the hub unit is a separate component than the pico-base station and co-located with the pico-base station, wherein the hub unit includes one or more converters configured to convert the downstream wireless traffic output by the pico-base station to the second form (See Oren at Par [0017] to [021] and Par [0031] to [0033],  and Figure 1, describing a distributed antenna system including a co-located RIU/ BU Par [0021] that connected to a Base Station, with frequency and optical converters, not shown converting upstream and downstream wireless traffic to first and second forms.).
Regarding claims 36: Kim combined with Kolor and Oren discloses the system of claim 35, wherein the pico-base station and hub are in a common chassis (See Kim and Kolor above showing base stations and hubs used in building with communication circuits necessarily on circuit cards. See also Oren Figure 1, showing square units for each device, thus a rack. See also Oren at Par [0021] discussing that the units can be co-located.). 

XIII. Allowable Subject Matter
A)	Claims 1-12, 21 and 23 are allowed over the prior art. In that regard, Kim (US 2001/0046840, incorporating by reference Matsumoto, US 5,898,683) alone or in combination with Kolor et al. (US 2007/0177), Oren et al. (2008/0232305) with support for inherency from Jaakkola (U.S. 6,356,537) do not disclose the combination of claim elements in claim 1 and 9 that also includes the distributed antenna system with a hub in a rack separate from the pico-base station. Accordingly, claims 1 and 9. 
B)	Claims 13-20 and 23 are allowed over the prior art. In that regard, Kim (US 2001/0046840, incorporating by reference Matsumoto, US 5,898,683) alone or in combination with  Kolor et al. (US 2007/0177), Oren et al. (2008/0232305) with support for inherency from Jaakkola (U.S. 6,356,537) do not disclose the combination of claim elements in claim 13 that also includes a corresponding structure for Functional Phrase #5. See Examiner Claim Interpretation discussing the corresponding structure for Functional Phrase #5.  Accordingly, claim 13 and claims 14-19 and 23 depending from claim 13 are allowed over the prior art.
 
XIV. Response to Arguments 
A)	Argument Re: “Double Patenting.” 
	In the March 2021 Remarks, pp. 2-18, the Applicant argues that the double patenting rejections should be withdrawn. The Examiner agrees with the arguments as follows:  
1)	Rejection Based On US Patent No. 8,279,800.
	In the March 2021 Remarks, pp. 2-5, Applicant argues that independent claims 1, 9, 13, 24 and 32  are narrower or directed to a different invention and do not cover in scope independent claims 1, 13, and 21 of U.S. Patent 8,279,800 (‘800 Patent). For support Applicant states:  (1) Independent claims 1 and 9 of this instant reissue application include, among other things the Pico-base station with multiple transceivers and a hub in a rack with one or more converters to convert the signals from one form to another.; (2) Independent claim 13 of this instant reissue application include, among other things the Pico-base station with multiple transceivers and a hub in a rack; (3) Independent claims 24 and 32 of this instant reissue application include, among other things the Pico-base station with multiple transceivers in a building and the antenna system has one or more converters to convert the signals from one form to another. 
The Examiner has reviewed the claims of the ‘526 Patent and finds that after amendments during prosecution of this instant reissue application the claims are narrower due to the elements argued by the Applicant above. Accordingly the double patenting rejection based upon the ‘800 Patent is withdrawn.  

2)	Rejection Based On US Patent No. 9,191,912.
In the March 2021 Remarks, pp. 5-8,  Applicant argues that independent claims 1, 9, 13, 24 and 32  are narrower and do not cover in scope independent claims 1, 16 and 19 of U.S. Patent 9,191,912 (‘912 Patent). For support Applicant states:  (1) Independent claims 1 and 9 of this instant reissue application include, among other things the Pico-base station with multiple transceivers and a hub in a rack with one or more converters to convert the signals from one form to another; (2) Independent claim 13 of this instant reissue application include, among other things the Pico-base station with multiple transceivers and a hub in a rack; (3) Independent claims 24 and 32 of this instant reissue application include, among other things the Pico-base station with multiple transceivers in a building and the antenna system has one or more converters to convert the signals from one form to another.
The Examiner has reviewed the claims of the ‘526 Patent and finds that after amendments during prosecution of this instant reissue application the claims are narrower due to the elements argued by the Applicant above. Accordingly the double patenting rejection based upon the ‘912 Patent is withdrawn.

3)	Rejection Based On US Patent No. 8,274,929.
In the March 2021 Remarks, pp. 8-11, Applicant argues that independent claims 1, 9, 13, 24 and 32  are narrower and do not cover in scope independent claims 1, 16 and 19 of U.S. Patent 8,274,929 (‘929 Patent). For support Applicant states:  (1) Independent claims 1 and 9 of this instant reissue application include, among other things a hub in a rack with one or more converters to convert the signals from one form to another; (2) Independent claim 13 of this instant reissue application include, among other things the a hub in a rack and circuits to control the multiple transceivers to communicate with a public land mobile network; (3) Independent claims 24 and 32 of this instant reissue application include, among other things the antenna system has one or more converters to convert the signals from one form to another.
The Examiner has reviewed the claims of the ‘526 Patent and finds that after amendments during prosecution of this instant reissue application the claims are narrower due to the elements argued by the Applicant above. Accordingly the double patenting rejection based upon the ‘912 Patent is withdrawn.

4.	Rejection Based On US Application No. 15/071,691.”
In the March 2021 Remarks, pp. 11-15 Applicant argues that independent claims 1, 9, 13, 24 and 32  are narrower and do not cover in scope independent claims 1, 10, 17 and 26 of US Application No. 15/071,691 (US 2016/0277253), now issued as U.S. Pat. No. 9,980,318 . For support Applicant states:  (1) Independent claims 1, 9 and 13 of this instant reissue application include, among other things the Pico-base station installed in a building with multiple transceivers and a hub in a rack; (3) Independent claims 24 and 32 of this instant reissue application include, among other things the Pico-base station in a building multiple transceivers in a building and the antenna system has one or more converters to convert the signals from one form to another. 
	The Examiner agrees. For support the Examiner has reviewed the issued claims of the ‘691 Application and finds that those claims are now solely directed to a distributed antenna system. The distributed antenna system generally including a host that converts signals from one form to another to send to the distributed antenna’s. However the claims of this instant reissue application are directed to an entire in building communication system including other structures explicitly or functionally claimed. The issued claims of the ‘691 Patent do not include, for example, a pico-base station with multiple transceivers. The pico-based station in a building, as in claims 1,  9, 13, 24 and 32 of this instant reissue application.  Additionally none of the dependent claims in the issued ‘691 Application add the feature of the pico-base station. Further incorporation of dependent claims of this instant reissue application into the independent claims or incorporation of dependent clams of the ‘691 Application into the independent claims do not result in claims that overlap in scope.
 Accordingly the claims of this instant application are narrower or are directed to a different invention than the ‘691 Application. Accordingly the provisional double patenting rejection based upon the ‘691 Application is withdrawn.

5.	Rejection Based On US Application No. 15/457,577.
In the March 2021 Remarks, pp. 15-18, the Applicant argues that independent claims 1, 9, 13, 24 and 32  of this instant reissue application are narrower and do not cover in scope 1-3, 7-9, 11-13, and 16-18 of the 577 Application, now issued as U.S. Pat. No. 9,954,584. For support Applicant states:  (1) Independent claims 1, 9 and 13 of this instant reissue application include, among other things the Pico-base station installed in a building with multiple transceivers and a hub in a rack; (3) Independent claims 24 and 32 of this instant reissue application include, among other things the Pico-base station in a building multiple transceivers in a building. 
The Examiner agrees. For support the Examiner has reviewed the issued claims of the ‘577 Application and finds that those claims are now solely directed to a distributed antenna system. The distributed antenna system generally including a host that sends protocol data units (PDU) to remote antenna’s the antennas convert the PDU to radio signals for wireless transmission. However the issued claims of the ‘577 Patent do not include a pico-base station with multiple transceivers. The pico-based station in a building, as in claims 1,  9, 13, 24 and 32 of this instant reissue application.  Additionally the claims of this instant application do not include the host that creates PDU. Additionally incorporation of dependent claims of this instant reissue application into the independent claims or incorporation of dependent clams of the ‘577 Application into the independent claims do not result in claims that overlap in scope.    
Accordingly the claims of this instant application are narrower or are directed to a different invention than the ‘571 Application. Accordingly the provisional double patenting rejection based upon the ‘571 Application is withdrawn.

B)	Argument Re: “Sources for BRI.”  	
On pages 18-19 of the March 20201 Remarks, the Applicant argues that the Examiners interpretation of the term “converters” and “unit” as provided in the section entitled “Sources for Broadest Reasonable Interpretation” is too narrower. For example converters can include more than frequency converters based upon the ‘526 Patent specification. Additionally the term “unit” is preceded by modifiers, however these modifiers do not limit the term “unit” to one function as asserted by the Examiner. 
	The Examiner agrees and notes that the sources for broadest reasonable interpretation are simply giving one reasonable interpretation for the terms. Accordingly the Examiner will take the Applicants broader interpretations into account when applying prior art.     

C)	Argument Re: “35 U.S.C. §112 Sixth Paragraph.” 
 On pages 19-21 of the March 20201 Remarks, the Applicant argues that the claims 7-8, 11-13, and 19 should not invoke 35 U.S.C. §112 Sixth Paragraph because the claims include the term circuit and/or circuits modified by a function. For support the Applicant argues that a circuit has been deemed to not invoke based upon MPEP 2181(I)(A) quoting Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d at 1311 (Fed. Cir. 2004). Applicant asserts that it was found in the Linear Tech Corp proceeding that the term “circuit,” did not invoke 35 U.S.C. §112 Sixth Paragraph. Accordingly claims in this instant reissue application that used the term circuit or circuits should also not invoke 35 U.S.C. §112 Sixth Paragraph.
The Examiner disagrees and finds the Applicant’s argument not persuasive.  
As noted in the section entitled “35 U.S.C. §112 Sixth Paragraph” current policy is guided by Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015) which overrules Linear Tech. Corp v. Impala Linear Corp., 379 F.3d at 1311 (Fed. Cir. 2004).   As such, Examiners have applied the 3 Prong analysis outlined in MPEP 2181 as guided by Williamson. The Examiners have reviewed Applicant remarks and find insufficient evidence that Applicant has rebutted the Examiners three prong analysis set forth in the office action. Based upon this fact alone the Examiner finds Applicant argument not persuasive. 
               
D)	Argument Re “35 U.S.C. §112 Second Paragraph.” 
 	On pages 21-22 of the March 20201 Remarks, the Applicant argues that the claims 8 and 20 are not indefinite under 35 U.S.C. §112 Second Paragraph because the claims do not invoke 112 sixth paragraph. Accordingly no corresponding structure need be linked to the function. 
The Examiner finds Applicants argument not persuasive. As noted above, the Examiner finds that Applicant has not successfully rebutted Examiner three prong 35 U.S.C. §112 sixth analysis nor shown any circuit for performing the claimed functions. Accordingly the Examiner finds the Applicants argument not persuasive.  

E)	Argument Re “35 U.S.C. §103.” 
 	On pages 22-32 of the March 20201 Remarks, the Applicant argues that the 103 rejections should be withdrawn.  The Applicant takes this position because: (1) Kim in view of Kolor and Oren do not disclose the base station and hub are separate; (2) the hub is in a rack and Kim does not inherently show a rack; and (3) the combination with Oren is not obvious. To support these positions Applicants states: (a)  Kim, in the figures, shows the cable front end unit and the base station are one piece because they are enclosed the same box; (b) Examiner has not provided evidence that the hub is inherently in a rack; (c) Oren is describing a different protocol than Kim. The system of Kim does not require Oren’s converters, thus it would not maintain the function after modification and the principle of operation would be changed. 
First, regarding claims 1, 9 and 13. The Examiner agrees that the prior art does not teach the hub being a separate unit and within a rack. The evidence of record appears to show that the base station and hub of Kim can be separate units within the same rack, Kim Figure 2. See Also Applicants March 20201 Remarks pp. 23-24.  Additionally Kim appears to show in Figure 1 that the hub could be separate. However Regarding the hub itself being separate from the base station and in a rack. The Examiner finds that Hubs themselves could be units with circuit cards forming a rack. See for Example, Ommodt U.S. 7,263,293 Figure 1B showing separate Hubs 24, and Figure 3 showing the Hub unit 24 itself is a rack with circuit cards 27. However the Examiner finds that the evidence of record appears to show that it would not be obvious to have a separate rack holding the hub. See for Example Jaakkola U.S. 6,356,537 showing the base station 14, Figure 2 with a hub 90 in the same rack. But as noted above Ommodt shows that hubs are racks themselves when separate and are not in racks.  Accordingly the Examiner agrees with the Applicant that a separate hub in a rack is not disclosed by the prior art. 
Second, the Evidence of record shows that the combination with Oren would be obvious. The combination applies Oren to show that converters could be applied to a system, such as Kim, that does not have converters. The ‘526 Patent does not show any configuration of the claimed converters. The best the Examiner can find is that the ‘526 Patent shows a system without converters, such as Figure 1. However the ‘526 Patent simply calls out that the system could use converters without showing how the converters are in the system (See C6:L59-67, stating that the Hubs could up-convert or down-convert. However no configuration is shown.).  Accordingly because the specification does not give a configuration the specification appears to be saying a PHOSITA would know how to install the converters such that they would work in the system of Figure 1 that does not have converters with predicable results. Additionally Oren Par [0005] [0006] shows that PHOSITA at the time of the invention knew how to install converters, and would do so, because mobile communication signals at their native frequency require modifications. 
Because the evidence of record, i.e., the ‘526 Patent specification states that converters can easily be added to system without them and the prior art shows that a PHOSITA had the skill set and the reason to add converters with reasonable success, the Examiner finds the Applicants argument not persuasive.   

XV. Conclusion
Claims 8 and 20 are rejected under 35 U.S.C. § 112 second. Claims 1-23 are allowed over the prior art. Claims 21, 24-29 and 31-36 are rejected under 35 U.S.C. § 103(a). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the Patent.  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XVI. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on 6:00-4:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        












Conferees: 

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 Chou, Grinshpun and Dutta are of record in the file.  
        4 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.